MARCUS, Justice.*
Willie D. Allen was charged by an amended indictment of the grand jury with arson with intent to defraud in violation of La.R.S. 14:53. After trial by jury, defendant was found guilty and sentenced to serve three years in jail. On appeal, defendant relies on two assignments of error for reversal of his conviction and sentence.
ASSIGNMENT OF ERROR NO. 1
Defendant contends the trial judge erred in allowing Levy Redden, owner of the home upon which defendant allegedly committed arson with intent to defraud, to testify concerning an earlier, aborted plan involving defendant to burn another of the witness’ homes located in a different parish. He argues that this reference to evidence of another crime was inadmissible.
A similar contention was recently disposed of in the appeal of defendant’s accomplice, James H. Boone. State v. Boone, 364 So.2d 978 (La.1978). In that case, we held that the earlier, aborted plan to destroy by fire another of Mr. Redden’s homes was relevant as part of the conspiracy to prove the crime charged. All of the activities were integral parts of a single transaction. Hence, the evidence complained of was admissible. The trial judge did not err in permitting its introduction.
Assignment of Error No. 1 is without merit.
ASSIGNMENT OF ERROR NO. 2
Defendant contends the trial judge erred in denying his motion for a new trial grounded on the claim that the verdict was contrary to the law and evidence. It is well settled that such an allegation presents nothing for this court’s appellate review. State v. Drew, 360 So.2d 500 (La.1978); State v. Cass, 356 So.2d 936 (La.1977); State v. Fowlkes, 352 So.2d 208 (La.1977); State v. Williams, 343 So.2d 1026 (La.1977), cert. denied, 434 U.S. 928, 98 S.Ct. 412, 54 L.Ed.2d 287 (1977); State v. Jack, 332 So.2d 464 (La.1976). Hence, this assignment of error is without merit.
DECREE
For the reasons assigned, defendant’s conviction and sentence are affirmed.

 Chief Judge L. Julian Samuel participated in this decision as Associate Justice Ad Hoc sitting in the place of Chief Justice Sanders, retired.